Title: From Thomas Jefferson to Albert Gallatin, 9 August 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th: Jefferson to 
                        mr Gallatin 
                     
                     Monticello Aug. 9. 05.
                  
                  Your two letters of July 30. did not come to my hands till yesterday. I have directed a commission for James Holmes as Collector of Sunbury v. Foster; but knowing so little of him I think he should be made to consider the appointment only as pro tempore.—I return you the letters of Hall & Governor Claiborne on the subject of the court room. by this time Claiborne has recieved my request of a general report & opinion on the appropriation of the public buildings in N. Orleans. I presume therefore it is best to let the matter lie till we hear from him. affectionate salutations.
               